OSCN Found Document:IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2017 OK 44Case Number: SCBD-6510Decided: 05/30/2017THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2017 OK 44, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 
 

 

IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION FOR NONPAYMENT OF 2017 DUES



ORDER OF SUSPENSION FOR NONPAYMENT OF 2017 DUES

On May 19, 2017, the Board of Governors of the Oklahoma Bar Association filed an Application for the suspension of Oklahoma Bar Association members who failed to pay dues for the year 2017 as required by the Rules Creating and Controlling the Oklahoma Bar Association (Rules), 5 O.S. 2011, ch. 1, app. 1, art. VIII, §1. The Board of Governors recommended that the members whose names appear on the Exhibit A attached to the Application be suspended from membership in the Oklahoma Bar Association and from the practice of law in the State of Oklahoma, as provided by the Rules, 5 O.S. 2011, ch. 1, app. 1, art. VIII, §2.
This Court finds that on April 14, 2017, the Executive Director of the Oklahoma Bar Association notified by certified mail all members delinquent in the payment of dues and/or expense charges to the Oklahoma Bar Association for the year 2017. The Board of Governors have determined that the members set forth in Exhibit A, attached hereto, have not paid their dues and/or expense charges for the year as provided in the Rules.
This Court, having considered the Application of the Board of Governors of the Oklahoma Bar Association, finds that each of the Oklahoma Bar Association members named on Exhibit A, attached hereto, should be suspended from the Oklahoma Bar Association membership and shall not practice law in the State of Oklahoma until reinstated.
IT IS THEREFORE ORDERED that the attorneys named on Exhibit A, attached hereto, are hereby suspended from membership in the Association and prohibited from the practice of law in the State of Oklahoma for failure to pay membership dues for the year 2017 as required by the Rules Creating and Controlling the Oklahoma Bar Association.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 30TH DAY OF MAY, 2017.

/S/CHIEF JUSTICE

ALL JUSTICES CONCUR

 

 
EXHIBIT A
(DUES - SUSPENSION)
Kenneth Robert Baily, OBA #12056
32496 Bergamo Crt.
Temecula, CA 92592
Colin Richard Barrett, OBA #31936
201 Robert S. Kerr, Ste. 700
Oklahoma City, OK 73102
Jack Douglas Been, OBA #31900
1405 N. Old North Place
Sand Springs, OK 74063-8987
Steven Alex Bellanti, OBA #31342
3166 E. Phillips Dr.
Centennial, CO 80122
James R. Bond, OBA #14436
3838 N.W. 36th St., Ste. 107
Oklahoma City, OK 73112-6363
Mary Jo Bowman, OBA #12223
State Farm Insurance Co.
3333 Michelson Dr., Ste. 300
Irvine, CA 92612-1686
Kristen Mark Boyd, OBA #19640
11300 N. Rodney Parham, Ste. 320
Little Rock, AR 72212
Stacy Loraine Burgan, OBA #14065
6204 N.W. 84th Pl.
Oklahoma City, OK 73132
Stephanie M. Burke, OBA #17585
1720 Westmister Pl.
Oklahoma City, OK 73112
Charles Lawrence Case Jr., OBA #15700
1603 S. 101st E. Ave., # 131
Tulsa, OK 74128
John Raymond Cathey, OBA #10236
229 Alder Lane
Boulder, CO 80304
Michael David Collins, OBA #13469
4300 Rogers Ave., Ste. 45
Fort Smith, AR 72903
M. Frederick Conlin Jr., OBA #12247
1515 Frost Dr.
College Station, TX 77845
Charles N. Cottrell, OBA #32588
4511 Briarwood Terrace
Marshall, TX 75672
Nancy Leah Sisson Davis, OBA #14398
18350 Hatteras St., #220
Tarzana, CA 91356
Teresa B. Davis, OBA #14949
14840 Hwy. 25170
Marshall, NC 28753
Jacqueline Cronkhite Dodd, OBA #30851
17 N. 6th St.
P.O. Box 1526
Fort Smith, AR 72902-1526
Jamie Dawn Dunkel, OBA #22407
4209 Horseshoe Bend
Matthews, NC 28104
Kristin Foster, OBA #30078
1080 Bergen Street, #188
Brooklyn, NY 11216
Nicole Suzette Weeks Fowler, OBA #18557
2718 N. Emerald
Fayetteville, AR 72703
Sara Ruth Garrett, OBA #31907
129 E. 46th St., Apt. 5
Kansas City, MO 64112
Ryan Patrick Goodwin, OBA #32403
1814 E. 72nd St., Apt. 1615
Tulsa, OK 74136
Robert Ford Gruber, OBA #32000
1409 Brighton Avenue
Oklahoma City, OK 73120
Heather Lin Hammond, OBA #18720
P. O. Box 398
530 East Main Street
Ada, OK 74821
Todd Maxwell Henshaw, OBA #4114
320 S. Boston, Ste. 1130
Tulsa, OK 74103
Kenneth Daniel Hinkle, OBA #4225
3350 Highway 6, Suite 182
Sugar Land, TX 77478
Steven Erik Hjelm, OBA #17230
9010 S. Darlington Ave.
Tulsa, OK 74137
Martha Lynne Hyde, OBA #31102
7854 South 69 East Ave.
Tulsa, OK 74133
Kenneth James Irwin, OBA #11877
15103 Rolling Oaks Dr.
Houston, TX 77070-1264
Val Ryan Jolley, OBA #17218
P.O. Box 2364
Farmington, NM 87499
Carie Dawn Martin Jones, OBA #21090
6100 N. Western Ave.
Oklahoma City, OK 73118
Henry W. Kappel, OBA #4874
P.O. Box 6271
Pago Pago, AS 96799
Bryan Lynn Kingery, OBA #15507
P.O. Box 398
Ada, OK 74820
Louis Klieger, OBA #5074
11 Park Place, Ste. 1208
New York, NY 10007
Charles Vance Knutter, OBA #32035
212 N.E. 2nd St., Apt. 101
Oklahoma City, OK 73104
Kendra Celeste Kuehn, OBA #32248
1007 S.E. 9th Street
Wagoner, OK 74467-7203
Ryan Andrew Kuzmic, OBA #32249
1722 S. Carson Ave., Apt. 2207
Tulsa, OK 74119
Stuart Thomas MacDonald, OBA #14504
Department of Finance
100 N. University Dr.
Edmond, OK 73034
David Charles Mainprize, OBA #30779
1721b W. Easton St.
Tulsa, OK 74127
Michael McLennon, OBA #13382
3740 Deer Crossing
Edmond, OK 73025
Glenn Martin Mirando, OBA #14282
2125 E. 31st St.
Tulsa, OK 74105
Rhoda Jane Mull, OBA #17790
23 Sharpley Dr.
Chadds Ford, PA 19317
Donna Lane Nolan, OBA #5215
524 Jean Marie
Norman, OK 73069
Whitney Daley Petty, OBA #21029
9301 San Lucas
Austin, TX 78737
Bridget Elizabeth Rains, OBA #31691
101 Darwin Rd.
Edmond, OK 73034
Laure M. Resides, OBA #19521
12113 Cliff Rose Drive
Oklahoma City, OK 73162
Margarita Solis, OBA #18998
4123 W. Main St., Apt. H
Norman, OK 73072-4566
Nicholas J. Stockdale, OBA #31429
2433 N.W. 54th St.
Oklahoma City, OK 73112
Duncan Harold Strickland, OBA #32933
20333 State Hwy. 249, #200
Houston, TX 77070
Lorin Marc Subar, OBA #31296
10440 N. Central Expy., Suite 520
Dallas, TX 75231
Rebecca K. Tallent, OBA #8834
3816 N. Tacoma
Oklahoma City, OK 73112-6344
Leslie Dillon Thomas, OBA #31794
9191 Siegen Lane, Ste. 5B
Baton Rouge, LA 70810

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


Oklahoma Supreme Court Cases
 CiteNameLevel
 2017 OK 59, 397 P.3d 1286, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. HYDECited


Citationizer: Table of Authority


Cite
Name
Level


None Found.